Exhibit 10.1



 

FIRST AMENDMENT TO THE SUBORDINATED SECURED PROMISSORY NOTE AGREEMENT

 

THIS FIRST AMENDMENT ("First Amendment") TO THE SUBORDINATED SECURED PROMISSORY
NOTE ("Subordinated Note") is entered into February 6, 2006 ("Effective Date")
by and between Blast Energy Services, Inc. (formerly known as Verdisys, Inc.), a
California corporation ("Blast") and Berg McAfee LLC., a California Corporation
("BMC").

WHEREAS on July 15, 2005, Blast entered into a Subordinated Note in favor of BMC
securing the loan for $800,000 to build the Blast Abrasive Fluid Jetting Rig #1
with a loan Maturity Date of September 15, 2006;

WHEREAS BMC has and now desires to extend such Maturity Date and Blast wishes to
compensate BMC by paying additional interest over a longer period for said
extension:

 

THEREFORE, in view of the good and valuable consideration stated below, Blast
and BMC agree as follows:

1. Maturity Date.

1.1 BMC and Blast agree that they mutually agree to extend the Maturity Date in
the Subordinated Note from July 15, 2006 to March 31, 2007.

1.2 All other terms and conditions remain unchanged.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

BERG McAFEE COMPANIES, LLC



 

/s/ Eric A. McAfee

2/6/06



Eric A. McAfee, Managing Member Date



 

 

BLAST ENERGY SERVICES, INC.





/s/ John O'Keefe

2/20/06



John O'Keefe, EVP & Co-CEO Date

